Citation Nr: 1727510	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neurological condition, stroke with seizures and dementia, associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (Atlanta RO), which in pertinent part denied entitlement to service connection for neurological condition, stroke with seizure and dementia.

This matter was remanded by the Board in May 2016 for further development.

The Board notes that the Veteran has submitted a June 2016 notice of disagreement (NOD) regarding the issues of entitlement to service connection for a heart condition, sleep apnea/sleep disorder, vascular surgery in the neck, Parkinson's disease, and entitlement to individual unemployability.  The Agency of Original Jurisdiction (AOJ) has acknowledged receipt of the NOD and the Veteran's election of the Traditional Review process.  Given that this appears to be subject to current activity, the Board will not remand to issue a Statement of the Case at this juncture.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA has not met its duty to assist the Veteran in obtaining an adequate examination for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the RO did not comply with the Board's May 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The August 2016 VA seizure disorder examination reflects that there was no continuous medication required for control of epilepsy or seizures.  However, in the rationale, the examiner did not explain why the Veteran's medical records show active use of Levetiracetam.  Levetiracetam is an anticonvulsant administered orally as an adjunct in the treatment of partial and myoclonic seizures and idiopathic generalized epilepsy.  See Dorland's Illustrated Medical Dictionary 1031 (32nd ed. 2012).  The examiner did not directly address the Veteran's reported seizure history throughout the medical records, or a December 2006 VA treatment record which states "patient diagnosed with localization-related epilepsy."  The examiner also stated "there is no objective evidence to support a seizure diagnosis. Physical exam is non-focal." as the rationale for not finding direct service connection, secondary service connection by causation, and secondary service connection by aggravation.  The Board does not find this rationale adequate after reviewing the medical records.

The August 2016 VA examiner also did not address dementia in either the Seizure Disorder or Central Nervous System and Neuromuscular Diseases examinations as directed in the May 2016 remand.  A March 2016 letter from Vandemark Psychiatry & Counseling stated the Veteran has been under her care since 2007 and that he has a diagnosis for dementia.  The examiner did address the letter, but not the dementia aspect of the letter in the rationale.  In the June 2011 VA examination, the examiner found that the Veteran's dementia may be sequelae of alcoholism.  Currently the Veteran is service-connected for posttraumatic stress disorder (PTSD) and major depressive disorder with alcohol dependence.  The evidence that the Veteran's dementia may be secondary to a service-connected disability should have been addressed by the examiner.  Additionally, the Veteran's treatment records show active use of Rivastigmine Tartrate, which is a reversible cholinesterase inhibitor, believed to increase the level of acetylcholine available in the central nervous system; administered orally as an adjunct in the treatment of mild to moderate dementia.  See Id. at 1650.  Therefore, a new VA examination with adequate rationale is necessary to properly adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA medical records from May 2017 to the present. 

2. Once the above development is satisfied, return the claims file and a copy of this remand to the examiner of the May 2016 VA examination, or another qualified medical professional if the examiner is unavailable to assess the etiology of any neurological condition, to include stroke, seizures, and dementia.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner must interview the Veteran, and obtain a history from him.  Then, provide an opinion as to whether:

(a)  It is at least as likely as not (a 50 percent probability or more) that any neurological condition, including stroke, seizures, and dementia, had its onset in service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (a 50 percent probability or more) that any neurological condition, including stroke, seizures, and dementia, has been caused (in whole or in part) by his service-connected PTSD and major depressive disorder with alcohol dependence; 

(c)  It is at least as likely as not (a 50 percent probability or more) that any neurological condition, including stroke, seizures, and dementia, has been aggravated (has been chronically worsened beyond its natural progression) by his service-connected PTSD and major depressive disorder with alcohol dependence.

If a neurological condition, including stroke, seizures, and dementia has been aggravated by his service-connected PTSD and major depressive disorder with alcohol dependence, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a thorough rationale for each opinion given.  If the examiner determines the Veteran has no diagnosis for a neurological condition, the examiner must address any and all conflicting evidence in the Veteran's claim file, such as prescriptions for Levetiracetam and the 2011 VA examiner's opinion regarding dementia.   

3.  If the benefit on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




